          Case 5:21-po-00511-NDF Document 25 Filed 09/09/21 Page 1 of 2
                                                                                        FILED




                     IN THE UNITED STATES DISTRICT COURT
                                                                                     11:31 am, 9/9/21
                            FOR THE DISTRICT OF WYOMING                            Margaret Botkins
                                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff,
 vs.                                                    Case No. 21-PO-511-F-1

 MADELINE S. CASEY,


               Defendant.


  ORDER REGARDING DEFENDANT’S APPEAL OF MAGISTRATE DECISION
      AND MOTION TO CORRECT, AMEND OR VACATE JUDGMENT


       Defendant Madeline S. Casey filed her notice of appeal on August 31, 2021. ECF

No. 19. Defendant appeals from Magistrate Judge Mark L. Carman’s judgment entered on

August 27, 2021 after Defendant pled guilty.

       The day after filing the notice of appeal, Defendant filed a motion to correct, amend

or vacate her sentence citing 28 U.S.C. § 2255 and Federal Rule of Criminal Procedure

35(a). ECF No. 21. On September 8, 2021, the government filed a response to the motion

and requests therein that the Court reverse and remand the conviction to the magistrate

judge for new proceedings. The government states that Defendant opposes the request to

remand.

       Motions under both Section 2255 and Rule 35(a) are directed to the sentencing

court. As Magistrate Judge Mark L. Carman is the sentencing judge, he will decide
        Case 5:21-po-00511-NDF Document 25 Filed 09/09/21 Page 2 of 2




Defendant’s present motion. An express designation is probably unnecessary, but the

Court hereby designates Magistrate Judge Carman to do so.           Local Criminal Rule

59.1(b)(4); 28 U.S.C. § 636(b)(1)(B).

      Given the parties’ respective positions stated in the motion and response, the Court

deems the most efficient course is to await the magistrate judge’s decision on Defendant’s

present motion before setting a briefing schedule on the appeal. Should either party

disagree with this course of action, they should confer and promptly file a motion for

scheduling order.

      DATED this 9th day of September, 2021.




                                  NANCY D. FREUDENTHAL
                                  UNITED STATES DISTRICT JUDGE




                                            2
